
	

113 HR 4475 IH: Compassionate Freedom of Choice Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4475
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Griffith of Virginia (for himself and Mr. Hanna) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To allow the manufacture, importation, distribution, and sale of investigational drugs and devices
			 intended for use by terminally ill patients who execute an informed
			 consent document, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Compassionate Freedom of Choice Act of 2014.
		2.Drugs and devices for use by terminally ill patientsThe Federal Food, Drug, and Cosmetic Act is amended by inserting after section 561 (21 U.S.C.
			 360bbb) the following:
			
				561A.Drugs and devices for use by terminally ill patients
					(a)In generalNothing in this Act or section 351 of the Public Health Service Act prevents or restricts, and the
			 Food and Drug Administration shall not implement or enforce any provision
			 of law preventing or restricting, the manufacture, importation,
			 distribution, or sale of an investigational drug or device intended for
			 use by a terminally ill patient in accordance with subsection (b).
					(b)Patient requirementsIn order for an investigational drug or device to be intended for use in accordance with this
			 subsection, such drug or device must be intended for use by a patient who
			 has—
						(1)been diagnosed with a terminal illness by a licensed physician;
						(2)been informed by a licensed physician that no drug or device that is lawfully marketed in the
			 United States is likely to cure the illness; and
						(3)executed a written informed consent document that states—
							(A)the known and potential risks and benefits of such drug or device; and
							(B)any indications of the illness for which a drug or device is lawfully marketed, or for which
			 treatment is otherwise available, in the United States.
							(c)Prohibition on requiring the disclosure, collection, and reporting of certain information by Food
			 and Drug Administration
						(1)In generalThe Commissioner of Food and Drugs may not require the disclosure, collection, or reporting of—
							(A)any information related to the delivery, administration, or use of an investigational drug or
			 device pursuant to this section; or
							(B)any information related to the clinical outcomes experienced by a terminally ill patient supplied
			 an investigational drug or device pursuant to this section.
							(2)ExceptionNothing in this subsection prevents the sponsor of a clinical trial from voluntarily disclosing,
			 collecting, or reporting information to the Food and Drug Administration.
						(d)Definition of investigational drug or deviceIn this section, the term investigational drug or device means a drug or device that—
						(1)has not yet been approved, licensed, or cleared for commercial distribution under section 505,
			 510(k), or 515 of this Act or section 351 of the Public Health Service
			 Act, and cannot otherwise be lawfully marketed in the United States; and
						(2)is or has been the subject of one or more clinical trials..
		3.Liability protectionThe Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) is amended by inserting after
			 section 561A, as inserted by section 2 of this Act, the following:
			
				561B.Liability protectionExcept in the case of gross negligence or willful misconduct, any person who manufactures, imports,
			 distributes, prescribes, dispenses, or administers an investigational drug
			 or device in accordance with section 561A shall not be liable in any
			 action under Federal or State law for any loss, damage, or injury arising
			 out of, relating to, or resulting from—
					(1)the design, development, clinical testing and investigation, manufacturing, labeling, distribution,
			 sale, purchase, donation, dispensing, prescription, administration, or use
			 of the drug or device; or
					(2)the safety or effectiveness of the drug or device..
		
